Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00431-CV

                              Ronald R. HYDE and Patricia L. HYDE,
                                           Appellants

                                                  v.

                                 REPSOL OIL & GAS USA, LLC,
                                          Appellee

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 18-07-00167-CVK
                            Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 19, 2022

DISMISSED

           Appellants and appellee filed an agreed joint motion to dismiss because the parties have

reached a settlement. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a).

                                                   PER CURIAM